TEXT MARKED BY [ * * *] HAS BEEN OMITTED PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT AND WAS

FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

License Agreement

This Agreement is entered into with effect as of the Effective Date (as defined
below) by and between GlycArt Biotechnology AG with an office and place of
business at Wagistrasse 18, CH-8952 Schlieren-Zürich, Switzerland (“GlycArt”)
and ImmunoCellular Therapeutics, Ltd. with their office and place of business at
21900 Burbank Boulevard, 3rd Floor, Woodland Hills, California 91367 USA (“ICT”)
on the other hand

ICT owns a proprietary antibody known as ICT-069 and possesses proprietary
technology and intellectual property rights relating thereto; and

WHEREAS, GlycArt has expertise in the research, development, manufacture and
commercialization of pharmaceutical and diagnostic products, including its
proprietary GlycoMab technology; and

WHEREAS, GlycArt wishes to apply its GlycoMab technology to ICT-069 to create
and test modified antibodies and obtain an option to develop and commercialize
such modified antibodies and explore their potential applications in various
therapeutic areas; and

WHEREAS, ICT is willing to grant to GlycArt rights to use ICT-069 and its
proprietary technology and intellectual property rights to create and test
modified antibodies and obtain an option to develop and commercialize such
modified antibodies and explore their potential applications in various
therapeutic areas under ICT’s intellectual property rights to make, use, offer
for sale, sell and import and export products worldwide, as contemplated herein.

NOW, THEREFORE, in consideration of the mutual covenants and promises contained
in this Agreement and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties hereto, intending to
be legally bound, do hereby agree as follows:

1. Definitions

As used in this Agreement, the following terms, whether used in the singular or
plural, shall have the following meanings:

1.1 Affiliate

The term “Affiliate” means any individual, corporation, association or other
business entity which directly or indirectly controls, is controlled by, or is
under common control with the Party in question, As ‘used in this definition of
“Affiliate,” the term “control” means the direct or indirect ownership of more
than fifty percent (>50%) of the stock having the right to vote for directors
thereof or the ability to otherwise control the management of the corporation or
other business entity whether through the ownership of voting securities, by
contract, resolution, regulation or otherwise. Anything to the contrary in this
paragraph notwithstanding, Chugai Pharmaceutical Co., Ltd, a Japanese
corporation, (“Chugai”) shall not be deemed an Affiliate of GlycArt unless
GlycArt provides written notice to ICT of its desire to include Chugai as an
Affiliate of GlycArt. GlycArt shall have the right to include Chugai in whole or
in part, i.e. on a legal entity-by-legal entity basis.



--------------------------------------------------------------------------------

1.2 Agreement

The term “Agreement” shall mean this document including any and all appendices
and amendments to it as may be added and/or amended from time to time in
accordance with the provisions of this Agreement.

1.3 Agreement Term

The term “Agreement Term” shall mean the term of this Agreement as set forth in
Section 18.1.

1.4 Antibody

The term “Antibody” shall mean the antibody known as ICT-069, which is owned by
lCT.

1.5 Background IP

The term “Background IP” shall mean all intellectual property rights in the
Territory, which are Controlled by a Party on the Effective Date, including the
ICT Base Patent Rights.

1.6 BLA

The term “BLA” shall mean a Biologics License Application, or similar
application for marketing approval of the Products for use in the Field
submitted to the FDA, or a foreign equivalent of the FDA.

1.7 Blocking Third Party Intellectual Property

The term “Blocking Third Party Intellectual Property” shall mean, patent rights
in such country owned or controlled by a Third Party that cover specific
reagents or assays related to markers required for use or sale of a Diagnostic
Product if the manufacture, use or sale of such Diagnostic Product would, in the
absence of a license granted by such Third Party in such country, infringe such
patent rights.

1.8 Calendar Quarter

The term “Calendar Quarter” shall mean each period of three (3) consecutive
calendar months, ending March 31, June 30, September 30, and December 31.

1.9 Calendar Year

The term “Calendar Year” shall mean the period of time beginning on January 1
and ending December 31, except for the first year which shall begin on the
Effective Date and end on December 31.

1.10 Change of Control

The term “Change of Control” shall mean, with respect to a Party: (a) the
acquisition by any Third Party of beneficial ownership of fifty percent (50%) or
more of the then outstanding common shares or voting power of such Party, other
than acquisitions by employee benefit plans sponsored or maintained by such
Party; or (b) the consummation of a business

 

2



--------------------------------------------------------------------------------

combination involving such Party, unless, following such business combination,
the stockholders of such Party immediately prior to such business combination
beneficially own directly or indirectly more than fifty percent (50%) of the
then outstanding common shares or voting power of the entity resulting from such
business combination.

1.11 Combination Product

The term “Combination Product” shall mean a finished dosage form of a
Therapeutic Product containing a given Modified Antibody in combination with one
or more pharmaceutically active ingredients other than the Modified Antibody.

1.12 Commercially Reasonable Efforts

The term “Commercially Reasonable Efforts” shall mean such level of efforts
required to carry out such obligation in sustained manner consistent with the
efforts GlycArt or ICT, as applicable, devotes at the same stage of development
or commercialization, as applicable, for its own internally developed
pharmaceutical products in a similar area with similar market potential, at a
similar stage of their product life taking into account the existence of other
competitive products in the market place or under development, the proprietary
position of the product, the regulatory structure involved, the anticipated
profitability of the product and other relevant factors. It is understood that
such product potential may change from time to time based upon changing
scientific, business and marketing and return on investment considerations.
GlycArt (and its Affiliates) need not always seek to market its own products in
every country or seek to obtain regulatory approval in every country or for
every potential indication. As a result, the exercise of diligence by GlycArt is
to be determined by judging GlycArt’s commercially reasonable efforts in the
Major Countries, taken as a whole.

1.13 Composition of Matter Claim

The term “Composition of Matter Claim” shall mean, for a given Product in a
given country of the Territory, a Valid Claim of a ICT Patent Right that Covers
the Modified Antibody that is included in such Product, in whole or as a
component thereof, as an active ingredient of such Product.

1.14 Completion

The term “Completion” shall mean the availability of the final study report.

1.15 Confidential Information

The term “Confidential Information” shall mean any and all information, data or
know-how (including Know-How), whether technical or non-technical, oral or
written, that is disclosed by one Party or its Affiliates (“Disclosing Party”)
to the other Party or its Affiliates (“Receiving Party”). Information shall not
include any information, data or know-how which:

(i) was generally available to the public at the time of disclosure, or
information which becomes available to the public after disclosure by the
Disclosing Party other than through fault (whether by action or inaction) of the
Receiving Party,

 

3



--------------------------------------------------------------------------------

(ii) can be shown by cogent written records to have been already known to the
Receiving Party prior to its receipt from the Disclosing Party,

(iii) is obtained at any time lawfully from a third Person under circumstances
permitting its use or disclosure,

(iv) is developed independently by the Receiving Party as evidenced by written
records other than through knowledge of Confidential Information,

(v) is required to be disclosed by the Receiving Party to comply with a court or
administrative order providing the Receiving Party furnishes prompt notice (in
no event less than three (3) days) to the Disclosing Party to enable it to
resist such disclosure, or (vi) is approved in writing by the Disclosing Party
for release by the Receiving Party.

The terms of this Agreement shall be considered Confidential Information of both
Parties.

1.16 Control

The term “Control” shall mean (as an adjective or as a verb including
conjugations and variations such as “Controls” “Controlled” or “Controlling”)
(a) with respect to Patent Rights and/or Know-How, the possession by a Party of
the ability to grant a license or sublicense of such Patent Rights and/or
Know-How without violating the terms of any agreement or arrangement between
such Party and any other Party and (b) with respect to proprietary materials,
the possession by a Party of the ability to supply such proprietary materials to
the other Party as provided herein without violating the terms of any agreement
or arrangement between such Party and any other Party.

1.17 Cover

The term “Cover” shall mean (as an adjective or as a verb including conjugations
and variations such as “Covered,” “Coverage” or “Covering”) that the developing,
making, using, offering for sale, promoting, selling, exporting or importing of
a given compound, formulation or product would infringe a Valid Claim in the
absence of a license under the Patent Rights to which such Valid Claim pertains.
The determination of whether a compound, formulation, process or product is
Covered by a particular Valid Claim shall be made on a country-by-country basis.

1.18 Development Event

The term “Development Event” shall mean each of those milestone events as set
forth in Section 9.4.

1.19 Development Event Payment

The term “Development Event Payment” shall mean each of those milestone event
payments as set forth in Section 9.4.

 

4



--------------------------------------------------------------------------------

1.20 Diagnostic Net Sales

The term “Diagnostic Net Sales” shall mean, with respect to worldwide sales or
other dispositions of Diagnostic Product(s), the total gross amount invoiced by
GlycArt, GlycArt’s Affiliates or GlycArt’s sublicensees to end users,
distributors or agents in a bona fide arms-length transaction with an unrelated
Third Party after deduction of (a) actual volume discounts, sales rebates,
allowances, deduction of returns and (b) sales taxes (e.g. value added taxes)
and other taxes directly linked to the sales but not profits (provided that such
taxes are separately invoiced to such end users, distributors or agents), less
the following lump sum deductions from the foregoing net amount for:

Sales Expenses in the amount of [***]

Reagent Rental Expenses in the amount of [***]

Third Party Royalty Expenses

In the event one or more Diagnostic Product(s) is/are sold together with one or
more other diagnostic or therapeutic product(s) at a single price (such
combination is hereinafter referred to as “Diagnostic Combination Product”),
such single price shall be allocated among the Diagnostic Product(s) and the
other product(s) in the Diagnostic Combination Product based on the market price
for such products when sold separately. If any such Diagnostic Product is not
being sold alone with a market price, ICT and GlycArt shall agree upon a fair
market price for that Diagnostic Product solely. This price agreed upon shall be
used to calculate Diagnostic Net Sales.

1.21 Diagnostic Product

The term “Diagnostic Product” shall mean any product in the form of a device,
compound, kit or service useful in the Field that is discovered, created,
developed, or made during or as part of or as a direct result of the Agreement
and which (i) contains a component which is able to detect and/or quantify the
presence or amount of an analyte in body fluids or tissue that affects the
pathogenesis of a disease or a biological marker or a set of biological markers
shown to indicate a predisposition to a disease that is relevant to a
therapeutic product; or (ii) is useful for the measurement or prediction of
individual patient response to a therapeutic product and contains a component
which is able to detect and/or quantify the presence of an analyte in body
fluids or tissue.

1.22 Diagnostic Royalty Term

The term “Diagnostic Royalty Term” shall mean the period of time commencing, on
a Diagnostic Product-by-Diagnostic Product and country-by-country basis, on the
date of First Commercial Sale of a given Diagnostic Product in such country and
continuing, on a country-by-country basis, until the earliest of (a) initiation
of the marketing of a Therapeutic Product by or on behalf of GlycArt in such
country, and (b) expiration of the last ICT issued patent rights in such country
containing a Valid Claim that would but for this Agreement be infringed by the
sale of such Diagnostic Product in such country.

1.23 Effective Date

The term “Effective Date” shall mean the date of the last signature on this
Agreement.

 

5



--------------------------------------------------------------------------------

1.24 EMEA

The term “EMEA” shall mean the European Agency for the Evaluation of Medicinal
Products or any successor agency with responsibilities comparable to those of
the European Agency for the Evaluation of Medicinal Products.

1.25 Engineered Antibody

The term “Engineered Antibody” shall mean versions of the Antibody as modified
by GlycArt, including any recombinant version of the Antibody, either chimera or
humanized derivatives, both as a naked modified Antibody, Antibody fusion or as
an Antibody conjugate, whether or not such Engineered Antibody is produced by
Glycoengineered Antibody Cells.

1.26 EU

The term “EU” shall mean the European Community and all its present and future
member countries.

1.27 Expert

The term “Expert” shall mean a person with no less than fifteen (15) years of
pharmaceutical industry experience and expertise having occupied at least one
senior position within a large pharmaceutical company relating to product
development and/or licensing but excluding any current or former employee or
consultant of either Party. Such person shall be fluent in the English language.

1.28 Extension Period

The term “Extension Period” shall mean the period of time beginning at the end
of the Initial Period and ending six (6) months thereafter.

1.29 FDA

The term “FDA” shall mean the Food and Drug Administration of the United States
of America.

1.30 FDCA

The term “FDCA” shall mean the Food, Drug and Cosmetics Act.

1.31 Field

The term “Field” shall mean the prevention, diagnosis and/or treatment of human
diseases.

1.32 Filing

The term “Filing” shall mean the submission of an application to the FDA as
defined in the FD&C Act and applicable regulations, or the equivalent
application to the equivalent agency in any other country or group of countries,
the official approval of which is required before any lawful commercial sale or
marketing of Products.

 

6



--------------------------------------------------------------------------------

1.33 First Commercial Sale

The term “First Commercial Sale” shall mean the first invoiced sale of a Product
to a Third Party on the anticipated commercial terms for that Product by the
GlycArt Group following the receipt of any Regulatory Approval required for the
sale of such Product, if any.

1.34 Generic Product

The term “Generic Product” shall mean a product which is not produced, licensed
or owned by the GlycArt Group that (i) contains an ingredient that has
essentially the same structure as the Modified Antibody in the Therapeutic
Product and (ii) has the same or substantially the same labelling as the
applicable Therapeutic Product for at least one indication of such Therapeutic
Product.

1.35 GlycArt Group

The term GlycArt Group shall mean collectively GlycArt, its Affiliates
(including without limitation Roche Holdings) and its sub-licensees.

1.36 GlycArt Know-How

The term “GlycArt Know-How” shall mean all Know-How that GlycArt Controls during
the Agreement Term.

1.37 GlycArt Patent Rights

The term “GlycArt Patent Rights” shall mean all Patent Rights Covering a Product
that GlycArt owns or controls during the Agreement Term.

1.38 GlycArt Research IP

The term “GlycArt Research IP” shall mean all Research IP excluding the ICT
Research IP.

1.39 Glycoengineered Antibody Cells

The term “Glycoengineered Antibody Cells” shall mean cells generated using
GlycoMab Technology that contain an expression vector for the Antibody.

1.40 Glycoengineered Cells

The term “Glycoengineered Cells” shall mean cells generated using GlycoMab
Technology that are analogous to Glycoengineered Antibody cells but to do not
contain an expression vector for the Antibody.

1.41 GlycoMab Technology

The term “GlycoMab Technology” shall mean GlycArt’s proprietary technology for
generating glycoengineered cells that produce glycoengineered antibodies.

 

7



--------------------------------------------------------------------------------

1.42 Handle

The term “Handle” shall mean preparing, filing, prosecuting (including
interference and opposition proceedings) and maintaining (including
interferences, reissue, re-examination and opposition proceedings).

1.43 Hybridoma

The term “Hybridoma” shall mean the hybridoma cell line that produces Antibody.

1.44 ICT Base Patent Rights

The term “ICT Base Patent Rights” shall mean any and all Patent Rights in the
Territory, which are Controlled by ICT on the Effective Date, said Patent Rights
being exhaustively listed in Appendix 1.44 of this Agreement.

1.45 ICT Know-How

The term “ICT Know-How” shall mean the Know-How that ICT Controls at the
Effective Date and during the Agreement Term.

1.46 ICT Patent Rights

The term “ICT Patent Rights” shall mean any and all Patent Rights that ICT
Controls, relating to or arising from the discovery, manufacture, development or
commercialization of or Covering a Product. The term ICT Patent Rights shall
include ICT Base Patent Rights.

1.47 ICT Research IP

The term “ICT Research IP” shall mean all intellectual property relating solely
to the Antibody and the use of the Antibody for any therapeutic or diagnostic
purpose.

1.48 IND

The term “IND” shall mean an application as defined in the FDCA and applicable
regulations promulgated by the FDA, or the equivalent application to the
equivalent agency in any. other country or group of countries, the filing of
which is necessary to commence clinical testing of the Products in humans.

1.49 Indication

The term “Indication” shall mean an indication defined within a sub-block of the
then current International Classifications of Diseases and Related Health
Problems (e.g. C56 “Malignant neoplasm of ovary” or C90 “Multiple myeloma and
malignant plasma cell neoplasms”) and all indications within a given sub-block
shall be understood to belong to the same one Indication (e.g. C90.0 “Multiple
myeloma” and C90.1 “Plasma cell leukaemia” and C90.2 “Plasmacytoma,
extramedullary” all belong to the C90 “Multiple myeloma and malignant plasma
cell neoplasms” single Indication).

 

8



--------------------------------------------------------------------------------

1.50 Initial Indication

The term “Initial Indication” shall mean for each Therapeutic Product the first
three (3) Indications developed for such Therapeutic Product.

1.51 Initial Period

The term “Initial Period” shall mean the period of time beginning on the date of
delivery of the Antibody by ICT to GlycArt and ending twelve (12) months
thereafter.

1.52 Initiation

The term “Initiation” shall mean the date that a human is first dosed with the
Product in a Clinical Study approved by the respective Regulatory Authority.

1.53 Inventions

The term “Invention” shall mean an invention that is conceived or reduced to
practice in connection with any activity carried out pursuant to this Agreement.
Under this definition, an Invention may be made by employees of ICT solely or
jointly with a Third Party (a “ICT Invention”), by employees of the GlycArt
Group solely or jointly with a Third Party (a “GlycArt Invention”), or jointly
by employees of ICT and a member of the GlycArt Group with or without a Third
Party (a “Joint Invention”).

1.54 Know-How

The term “Know-How” shall mean data, knowledge and information, including
materials, samples, chemical manufacturing data, toxicological data,
pharmacological data, preclinical data, assays, platforms, formulations,
specifications, quality control testing data, that are necessary or useful for
the discovery, manufacture, development or commercialization of Products.

1.55 Legal Requirement

The term “Legal Requirement” shall mean any present or future law, regulation,
directive, instruction, direction or rule of any Regulatory Authority including
any amendment, extension or replacement thereof which is from time to time in
force.

1.56 Major Countries

The term “Major Countries” shall mean US, UK, Germany, France, Italy, Spain, and
Japan.

1.57 Materials

The term “Materials” shall mean any chemical or biological substances including
any: (i) organic or inorganic chemical or compound; (ii) gene; (iii) vector or
construct, whether plasmid, phage, virus or any other type; (iv) host organism,
including bacteria and eukaryotic cells; (v) eukaryotic or prokaryotic cell line
or expression system; (vi) protein, including any peptide or amino acid
sequence, enzyme, antibody or protein conferring targeting properties and any

 

9



--------------------------------------------------------------------------------

fragment of a protein or peptide or enzyme; (vii) genetic material, including
any genetic control element (e.g., promoters); (viii) virus; or (ix) assay or
reagent.

1.58 Modified Antibody

The term “Modified Antibody” shall mean Glycoengineered Antibody Cells and/or
Engineered Antibody, but shall specifically exclude Glycoengineered Cells.

1.59 NDA

The term “NDA” shall mean a new drug application, including all necessary
documents, data, and other information concerning a Product, required for
Regulatory Approval of the Product as a pharmaceutical product by the FDA or an
equivalent application to the equivalent agency in any other country or group of
countries (e.g. the marketing authorization application (MAA) in the EU).

1.60 Net Sales

With regard to a Therapeutic Product, the term “Net Sales” shall mean the amount
calculated by subtracting from the amount of Adjusted Gross Sales (as defined
below) [***] in lieu of those sales-related deductions which are not accounted
for by GlycArt, its Affiliates and GlycArt sublicensees on a Therapeutic
Product-by-Therapeutic Product basis (e.g. outward freights, postage charges,
transportation insurance, packaging materials for dispatch of goods, custom
duties, bad debt expense);

For purposes of this definition of “Net Sales”, “Adjusted Gross Sales” shall
mean the amount of gross sales of the Therapeutic Product invoiced by GlycArt,
its Affiliates and GlycArt sublicensees to Third Parties less deductions such
as:

(a) Governmental price reductions and changes to reserves of governmental price
reductions, such as rebates to managed care organizations or social and welfare
systems, charge backs or reserves for chargebacks, cash sales incentives (but
only to the extent it is a sales related deduction which is accounted for within
Licensee on a product-by-product basis), government mandated rebates and similar
types of rebates (e.g., Pharmaceutical Price Regulation Scheme, Medicaid,
clawback schemes and any other such scheme)

(b) Contract pricing chargebacks and changes to reserves of contract pricing
chargebacks, such as periodic charges of wholesalers and chargebacks for price
capping programs

(c) Customer rebates and changes to reserves of customer rebates, such as volume
(quantity) discounts or price discounts

(d) Returns and return reserves, such as in cases for spoiled, damaged,
out-dated, rejected, returned Licensed Product sold, withdrawals and recalls,
covering both resellable products and goods which have to be destroyed

(e) Cash discounts

 

10



--------------------------------------------------------------------------------

(f) Taxes, such as value added or sales taxes, government mandated exceptional
taxes and other taxes directly linked to the gross sales amount but not linked
to profits

For the avoidance of doubt, the “Adjusted Gross Sales” on a Therapeutic
Product-by-Therapeutic Product basis, means the same methodology as GlycArt
consistently uses to recognize sales in its financial reporting, which is in
accordance with the then used International Financial Reporting Standards
(IFRS), and is reviewed and approved by GlycArt’s external auditors.

1.61 Option Right

The term “Option Right” shall mean the option right granted to GlycArt in
Section 3.1. of this Agreement.

1.62 Party

The term “Party” shall mean ICT or GlycArt, as the case may be, and “Parties”
shall mean ICT and GlycArt collectively.

1.63 Patent Rights

The term “Patent Rights” shall mean all rights under any patent or patent
application, in any country of the Territory, including any patents issuing on
such patent application, and further including any substitution, extension or
supplementary protection certificate, reissue, reexamination, renewal, division,
continuation or continuation-in-part of any of the foregoing.

1.64 Phase I Study

The term “Phase I Study” shall mean a human clinical trial in any country that
would satisfy the requirements of 21 C.F.R. § 312.21 (a), as amended from time
to time, and the foreign equivalent thereof.

1.65 Phase II Study

The term “Phase II Study” shall mean a human clinical trial, for which the
primary endpoints include a determination of dose ranges and/or a preliminary
determination of efficacy in patients being studied as described in 21 C.F.R. §
312.21(b), and the foreign equivalent thereof.

1.66 Phase III Study

The term “Phase III Study” shall mean a human clinical trial that is
prospectively designed to demonstrate statistically whether a product is safe
and effective for use in humans in a manner sufficient to obtain regulatory
approval to market such product in patients having the disease or condition
being studied as described in 21 C.F.R. § 312.21(c), and the foreign equivalent
thereof.

 

11



--------------------------------------------------------------------------------

1.67 Product

The term “Product” shall mean any Therapeutic Product or Diagnostic Product,
including without limitation any Combination Product or Diagnostic Combination
Product.

1.68 Reagent Rental Expenses

The term “Reagent Rental Expenses” shall mean, with respect to worldwide sales
or other dispositions of Diagnostic Product(s), a lump sum deduction of fees for
all services which are included in reagent prices such as instrument service
costs, instrument depreciation, finance costs, disposables and rental fees.

1.69 Regulatory Authority

The term “Regulatory Authority” shall mean any national, supranational (e.g.,
the European Commission, the Council of the European Union, the European
Medicines Agency), regional, state or local regulatory agency, department,
bureau, commission, council or other governmental entity including the FDA, in
each country involved in the granting of Regulatory Approval for the Product.

1.70 Regulatory Approval

The term “Regulatory Approval” shall mean any approvals (including pricing and
reimbursement approvals), licenses, registrations or authorizations by
Regulatory Authority, necessary for the manufacture and sale of a Product in the
Field in a regulatory jurisdiction in the Territory.

1.71 Research IP

The term “Research IP” shall mean all intellectual property generated as the
result of the performance of the Research Program.

1.72 Research Program

The term “Research Program” shall mean the activities undertaken by the GlycArt
to produce Glycoengineered Cells, Glycoengineered Antibody Cells, and Engineered
Antibody and to conduct research to determine whether GlycArt has an interest in
exercising its Option Right.

1.73 Research Term

The term “Research Term” shall mean the Initial Period plus the Extension
Period, if applicable, unless terminated sooner by GlycArt exercising its Option
Right.

1.74 Royalty Term

The term “Royalty Term” shall mean the period of time commencing, on a
Therapeutic Product-by-Therapeutic Product and country-by-country basis, on the
date of First Commercial Sale of a given Therapeutic Product in such country and
continuing, on a country-by-country basis, until the later of (a) ten (10) years
after First Commercial Sale in such country in which said Therapeutic Product is
sold or (b) the earlier of (x) expiration of the last issued ICT Patent Rights
in such country containing a Valid Claim that would but for this Agreement be
infringed by the sale of such Therapeutic Product in such country and (y) the
date a generic version of the Therapeutic Product is being marketed in that
country. With regard to the calculation of the ten (10) year period, the EU
shall be considered as one country.

 

12



--------------------------------------------------------------------------------

1.75 Sales Expenses

The term “Sales Expenses” shall mean, with respect to worldwide sales or other
dispositions of Diagnostic Product(s), a lump sum deduction in lieu of
deductions for actual internal expenses of GlycArt or GlycArt ‘s Affiliates such
as for (a) tariffs, duties and taxes imposed upon the production, sale, delivery
or use of Diagnostic Product(s) (excluding taxes that are separately invoiced to
end users, distributors or agents) and (b) distribution and other customary
expenses, such as freight, transportation and insurance expenses and for
(c) cash discounts, retroactive price reductions or credits to customers on
account of settlement of complaint.

1.76 Sublicensee

The term “Sublicensee” means an entity to which GlycArt or its Affiliates have
licensed rights pursuant to this Agreement.

1.77 Target

The term “Target” shall mean a target which is bound to by the Antibody or an
Engineered Antibody.

1.78 Territory

The term “Territory” shall mean all countries of the world.

1.79 Therapeutic Product

The term “Therapeutic Product” shall mean any pharmaceutical formulations
containing as active pharmaceutical ingredient a Modified Antibody, including a
Combination Product. Therapeutic Products containing different Modified
Antibodies shall be considered different Therapeutic Products. All formulations,
dosage forms, and strengths of a Therapeutic Product containing a given Modified
Antibody shall be considered a single Therapeutic Product.

1.80 Third Party

The term “Third Party” shall mean a person or entity other than (i) ICT or any
of its Affiliates or (ii) a member of the GlycArt Group.

1.81 Third Party Royalty Expenses

The term “Third Party Royalty Expenses” shall mean, with respect to worldwide
sales or other dispositions of Diagnostic Product(s), royalties paid to third
parties on Diagnostic Net Sales by GlycArt, GlycArt ‘s Affiliates or
sublicensees to obtain rights and licenses under the Blocking Third Party
Intellectual Property.

 

13



--------------------------------------------------------------------------------

1.82 US

The term “US” shall mean the United States of America and its territories and
possessions.

1.83 Valid Claim

The term “Valid Claim” shall mean, as applicable, a claim in any (i) unexpired
and issued ICT Patent Rights that have not been disclaimed, revoked or held
invalid by a final nonappealable decision of a court of competent jurisdiction
or government agency or (ii) pending patent application in any country of the
Territory that (a) is on file with the applicable patent office and has shown
evidence of reasonably consistent activity to advance to issuance of a patent
and (b) which application has been on file with the applicable patent office for
no more than [***] from the earliest date to which the patent application claims
it earliest priority.

2. Research

2.1 Conduct of the Research Program

(a) Scope

ICT shall deliver to GlycArt sufficient quantities of the Antibody and Hybridoma
so that GlycArt can apply GlycoMab Technology to the Antibody under the Research
Program. Within thirty (30) days after the Effective Date, ICT shall deliver to
GlycArt the following quantities of the Hybridoma and also provide antibody
sequence information for generating plasmids:

Hybridoma — [***] of hybridoma producing the Antibody

Plasmids — Available sequence information

Research Program

GlycArt shall conduct the Research Program with the primary goal of
investigating the utility of the Antibody through the use of the GlycoMab
Technology to create Engineered Antibodies for the treatment of certain tumors,
and the secondary goal to isolate and identify potential Targets. Modified
Antibody may be used by GlycArt for any research purpose including, without
limitation, (i) evaluation of how the Antibody and Modified Antibody perform,
(ii) study of ADCC for the Antibody and Modified Antibody and their in vivo
efficacy in mouse models, (iii) further engineering of the Antibody to humanize
it, (iv) increase of the Antibody’s/Engineered Antibody’s affinity for the
antigen and (v) the identification of Targets by mass spectrometry on proteins
purified by using the Antibody from myeloma cells, either in-house or at Third
Party contractors of GlycArt.

(b) Duration

The Research Program shall commence on the Effective Date and shall continue
until the end of the Research Term. During the Research Term, ICT shall work
exclusively with GlycArt with regard to the Antibody and shall not provide the
Antibody to any Third Party. The Research Program shall initially be for the
Initial Period. If GlycArt wants to extend the Initial

 

14



--------------------------------------------------------------------------------

Period by adding an Extension Period, then GlycArt shall notify ICT in writing
prior to the end of the Initial Period and pay to ICT the option extension fee
as provided for in Section 9.2. The option extension fee shall be payable within
thirty (30) days after notification of ICT by GlycArt that it wants the
extension and receipt of an invoice from ICT.

(c) Costs

GlycArt, at its sole cost, shall be responsible for pursuing all activities in
the Research Program.

2.2 Reports

During the Research Term, GlycArt shall provide quarterly written reports to ICT
reporting the status of and results obtained under the Research Program in a
form and with sufficient detail which the Alliance Directors mutually agree
reasonably enables ICT to assess such status and results from a scientific
viewpoint.

3. Grant of Option Right and License

3.1 Option Right

(a) Grant of Option Right

ICT hereby grants to GlycArt an exclusive Option Right for an exclusive (even as
to ICT), sub-licensable license under the ICT Patent Rights and Know-How to
research, have researched, develop, have developed, make, have made, use, have
used, manufacture, have manufactured, import, have imported, export, have
exported, offer for sale, sell and have sold the Product in the Field in the
Territory.

(b) Exercise of Option Right

GlycArt shall have the right to exercise the Option Right at any time during the
Research Term by giving written notice to ICT and paying to ICT the option
exercise fee as provided for in Section 9.3. The option exercise fee shall be
payable within thirty (30) days after notification of ICT by GlycArt that it
wants to exercise the Option Right and receipt of an invoice from ICT. If
GlycArt does not exercise the Option Right during the Research Term, then the
Option Right shall expire.

3.2 Research License

ICT hereby grants to GlycArt an exclusive (even as to ICT), license in the
Territory, without the right to sub-license (other than to Affiliates and
subsidiaries), under the ICT Patent Rights and ICT Know-How to conduct the
Research Program during the Research Term. GlycArt shall have the right to
outsource selected research activities, at its own discretion. Notwithstanding
to the preceding, this license shall not limit ICT from conducting research
during the Research Term with respect to the Antibody.

3.3 Commercial License

If GlycArt exercises its Option Right pursuant to Section 3.1(b), then (i) ICT
shall grant to GlycArt an exclusive (even as to ICT), sub-licensable license
under the ICT Patent Rights and

 

15



--------------------------------------------------------------------------------

Know-How to research, have researched, develop, have developed, make, have made,
use, have used, manufacture, have manufactured, import, have imported, export,
have exported, offer for sale, sell and have sold the Product in the Field in
the Territory, and (ii) ICT shall not sell or offer for sale or enable any Third
Party to sell or offer for sale any product containing the Antibody.

3.4 Sublicense

GlycArt and its Affiliates shall have the right to sublicense or subcontract any
or all of its rights and obligations under this Agreement but shall remain
liable for the performance of all of its obligations under this Agreement.

3.5 Data reporting

If GlycArt exercises its Option Right, then GlycArt shall prepare an annual
status report at the end of each Calendar Year detailing the efforts and results
undertaken by or on behalf of GlycArt to use Commercially Reasonable Efforts to
develop and commercialize a Product.

4. Diligence

GlycArt shall use Commercially Reasonable Efforts to perform its activities
contemplated by this Agreement, including but not limited to any activities
under the Research Program. Specifically, GlycArt agrees to use Commercially
Reasonable Efforts to pursue further development and commercialization of
Therapeutic Products in the Field in the Territory. GlycArt shall be deemed to
use Commercially Reasonable Efforts if it develops and commercializes at least
one Therapeutic Product in at least one indication. Efforts to commercialize
Therapeutic Products shall be judged in relation to GlycArt’s efforts to
commercialize its own comparable therapeutic products with similar market
potential. However, GlycArt will not always seek to market or seek to obtain
regulatory approval for its own therapeutic products in every country of the
Territory or for every potential indication of a Therapeutic Product. As a
result, the exercise of diligence by GlycArt is to be determined by judging its
efforts for all Therapeutic Products taken as a whole. Until regulatory approval
is obtained for a first Therapeutic Product in the US or EU, whichever occurs
first, GlycArt shall keep ICT reasonably informed by providing yearly written
reports to ICT describing the progresses of its research and development
activities for the Modified Antibody and Therapeutic Products during the past
year and planned activities for the next year.

5. Development

5.1 Development by GlycArt

(a) Scope

GlycArt has the sole responsibility for development of Products in the
Territory.

(b) Development Efforts

GlycArt will conduct development of one or more Therapeutic Products in
accordance with a written plan that it shall provide to ICT on an annual basis.
The development plan shall set forth (i) the scope of the GlycArt development
efforts and the resources that will be dedicated to the activities contemplated
within the scope of the development, and (ii) specific objectives, which
objectives shall be updated or amended, as appropriate, by GlycArt as
development progresses.

 

16



--------------------------------------------------------------------------------

(c) Costs

GlycArt, at its sole cost, shall be responsible for pursuing clinical
development of Products.

(d) Exchange of Information

ICT shall disclose and make available to GlycArt all data and information
necessary to develop Products. GlycArt shall answer any questions reasonably
posed and provide any information reasonably requested by ICT with regard to the
development of Therapeutic Products, until Regulatory Approval of a first
Therapeutic Product is achieved.

6. Governance

6.1 Information Exchange

GlycArt shall disclose to ICT the information in relation to GlycArt’s
activities under this Agreement through the Alliance Directors and annual
reports.

6.2 Alliance Director

Each Party shall appoint an Alliance Director. The Alliance Directors shall be
the point of contact within each Party with responsibility for facilitating
communication and collaboration between the Parties. The Alliance Directors
shall facilitate resolution of potential and pending issues and potential
disputes.

7. Regulatory

GlycArt, at its sole cost, shall pursue all regulatory affairs related to
Product in the Territory including the preparation and filing of applications
for regulatory approval, as well as any or all governmental approvals required
to develop, have developed, make, have made, use, have used, manufacture, have
manufactured, import, have imported, sell and have sold Products. GlycArt shall
be responsible for pursuing, compiling and submitting all regulatory filing
documentation, and for interacting with regulatory agencies, for all Products in
all countries in the Territory. GlycArt or its Affiliates shall own and file in
their discretion all regulatory filings and regulatory approvals for all
Products in all countries of the Territory. GlycArt shall inform ICT of the main
regulatory filings and material correspondence to and from the FDA and EMEA
promptly following their delivery or receipt. Within thirty (30) days after the
Effective Date, ICT shall transfer to GlycArt all relevant historical clinical
safety data (Safety information on serious adverse events shall be provided in
CIOMS format and Safety information on non-serious adverse events shall be
provided in English Line Listing format).

8. Commercialization

GlycArt, at its own expense, shall have sole responsibility and decision making
authority for the marketing, promotion, sale and distribution of Products in the
Territory. During the Agreement Term, GlycArt shall inform ICT in writing on a
regular basis, but no less frequently than once per Calendar Year, regarding the
commercialization of Therapeutic Products in the Territory by GlycArt, its
Affiliates and Sublicensees.

 

17



--------------------------------------------------------------------------------

9. Payment

9.1 Signing Fee

Within thirty (30) days after the Effective Date and receipt of an invoice from
ICT, GlycArt shall pay to ICT three hundred thousand dollars (US$300,000).

9.2 Option Extension Fee

Within thirty (30) days after notification of ICT by GlycArt that it wants the
extension pursuant to Section 2.1(c) and receipt of an invoice from ICT, GlycArt
shall pay to ICT [***].

9.3 Option Exercise Fee

Within thirty (30) days after notification of ICT by GlycArt that it wants to
exercise its Option Right pursuant to Section 3.3 and receipt of an invoice from
ICT, GlycArt shall pay to ICT [***].

9.4 Development Event Payments

(a) Therapeutic Products

For each Initial Indication developed for a Therapeutic Product, GlycArt shall
pay ICT up to a total of [***] per Initial Indication, as follows:

[***]

For a given Initial Indication, each Development Event Payment shall be paid
only once, the first time the applicable Development Event is reached through
development of a Therapeutic Product for such Initial Indication and
irrespective of the number of times such Development Event may be subsequently
reached for the same Initial Indication through development of the same or
different Therapeutic Products. In the event two (2) Development Events are
combined or a preceding Development Event is waived (such as a combination Phase
I/Phase II Study), the Development Event Payments shall be made as if both of
the applicable Development Events were achieved.

For sake of clarity, if for a given Initial Indication development of a
Therapeutic Product fails before achieving [***], then all Development Event
Payments already paid through development of such Therapeutic Product (or
previous Therapeutic Products for that Initial Indication) for such given
Initial Indication shall no more be due for subsequent Therapeutic Products for
that Initial Indication. However, Development Event Payments still outstanding
for such given Initial Indication shall be paid through development of further
Therapeutic Products until all Development Event Payments are paid for such
given Initial Indication.

In no case shall the total Development Event Payments paid to ICT for all
Therapeutic Products against all Indications developed under the Agreement
exceed the aggregate amount of [***]. For the sake of clarity, if one or more
Therapeutic Products are developed for a total of only two (2) Initial
Indications (i.e., ovarian cancer and multiple myeloma), the aggregate amount of
Development Payments paid to ICT shall in no case exceed [***].

 

18



--------------------------------------------------------------------------------

(b) Diagnostic Products

GlycArt shall pay ICT up to a total of [***] in Development Event Payments, upon
first occurrence of the applicable Development Event for a Diagnostic Product
developed by GlycArt, in one-time non-refundable payments, as follows:

 

  •  

[***]

 

  •  

[***]

For the avoidance of doubt, the [***] event payments may be triggered through
development of the same or two different Diagnostic Product(s): In no case shall
the aggregate amount of Development Event Payments paid for all Diagnostic
Products to ICT during the term of the Agreement exceed [***] if royalties on
Net Sales are paid to ICT upon the First Commercial Sale of a first Diagnostic
Product or [***] If no royalties on Net Sales are due to ICT upon such first
occurrence.

(c) Upon reaching a Development Event, GlycArt shall timely notify ICT and
Development Event Payments shall be paid by GlycArt to ICT within thirty
(30) days after the occurrence of the applicable Development Event and receipt
of an invoice from ICT.

9.5 Royalty Payments

Therapeutic Products:

(a) Royalty Term

Royalties shall be payable by GlycArt on Net Sales of Therapeutic Products on a
Therapeutic Product-by Therapeutic Product basis until the expiry of the Royalty
Term. Thereafter, the licenses shall be fully paid up, royalty-free, and
irrevocable.

The following royalty rates shall apply to the respective tiers of aggregate
Calendar Year Net Sales of a Product per area of the Territory, on an
incremental basis, as follows:

For the US:

 

Tier of Calendar Year

Net Sales in million US$

 

Percent (%) of Net Sales

[***]   [***] [***]   [***] [***]   [***] [***]   [***] [***]   [***]

 

19



--------------------------------------------------------------------------------

For aggregate countries of the Territory other than US:

 

Tier of Calendar Year

Net Sales in million US$

 

Percent (%) of Net Sales

[***]   [***] [***]   [***] [***]   [***] [***]   [***] [***]   [***]

For example, if Net Sales of a Therapeutic Product in the US, for a given
Calendar Year, are US$1,200 million, then the royalty rate applicable on such
Net Sales of such Product for that year shall be calculated as follows: [***]

For the purpose of calculating royalties of a Therapeutic Product, Calendar Year
Net Sales shall be subject to the following adjustments:

(b) Combination Product

If GlycArt or its Affiliates intend to sell a Combination Product, then the
Parties shall meet approximately one (1) year prior to the anticipated First
Commercial Sale of such Combination Product to negotiate in good faith and agree
to an appropriate adjustment to Net Sales to reflect the relative pharmaceutical
activity of the Product and the other pharmaceutically active agent(s) contained
in the Combination Product. If, after such good faith negotiations not to exceed
ninety (90) days, the Parties cannot agree to an appropriate adjustment, the
dispute shall be initially referred to the executive officers of the Parties in
accordance with Section 20.2. Should the Parties fail to agree within sixty
(60) days of such referral, then the Net Sales shall equal such portion of the
Net Sales of the Combination Product which is equivalent to the relative
contribution to the pharmaceutical activity of the Product within the
Combination Product, as determined by an Expert jointly appointed by the Parties
within a further thirty (30) days. In the absence of an agreement on the
appointment of the Expert, either Party may have such Expert appointed by the
ordinary courts having jurisdiction. The decision of the Expert shall be final
and binding on the Parties and the fees of the Expert shall be shared equally
between the Parties.

(c) No Valid Claim and Generic Product

For a given Product, if in a given country of the Territory (i) no Valid Claim
Covers such Product and (ii) commercial marketing of a Generic Product has
resulted in a decline of the quarterly sales of such Product after commencement
of commercial marketing of a Generic Product greater than

 

9.5.c.1 [***] of the level of the quarterly sales of such Product achieved in
the calendar quarter immediately prior to commencement of commercial marketing
of a Generic Product, then the royalties payable in such country shall be
reduced for so long as that Generic Product or any other Generic Product is
marketed in that country by [***] of the amount otherwise due and payable;

 

9.5.c.2 [***] of the level of the quarterly sales of such Product achieved in
the calendar quarter immediately prior to commencement of commercial marketing
of a Generic Product, then the royalties payable in such country shall be
reduced for so long as that Generic Product or any other Generic Product is
marketed in that country by [***] of the amount otherwise due and payable; and

 

20



--------------------------------------------------------------------------------

9.5.c.3 [***] of the level of the quarterly sales of such Product achieved in
the calendar quarter immediately prior to commencement of commercial marketing
of a Generic Product, then the royalties payable in such country shall be
reduced for so long as that Generic Product or any other Generic Product is
marketed in that country by [***] of the amount otherwise due and payable.

(d) Third Party Payments

ICT shall be responsible for the existing Third Party patent rights, if any, for
technologies related to the Antibody. If, after exercise of the Option Right,
any other Third Party license related to the Antibody is or becomes necessary to
GlycArt for the general operations and conduct of the development and
commercialization of Products, then GlycArt (i) at its own discretion, shall
decide whether or not to access such license and (ii) shall be entitled to
receive from ICT [***] any amount paid to such Third Party in relation to such
license (but in no event more than [***] of the royalty otherwise payable to
ICT) through either (a) credit against any amount payable to ICT or (b) prompt
reimbursement by ICT.

(e) Diagnostic Products:

There shall be [***] royalty owed to ICT by GlycArt under the Agreement with
regard to the development and commercialization of Diagnostic Products, as long
as GlycArt is or has been diligently marketing Therapeutic Products, itself or
through a Third Party or Affiliate.

If the situation should arise where GlycArt were to market Diagnostic Products
but not market or have previously marketed Therapeutic Products, then GlycArt
would pay to ICT a fixed royalty in the amount of [***] of Diagnostic Net Sales
until such time as GlycArt markets a Therapeutic Product. Such royalty will be
paid by GlycArt to ICT, on a Diagnostic Product-by-Diagnostic Product and
country-by-country basis, during the Diagnostic Royalty Term in the country of
sale.

10. Accounting and reporting

10.1 Timing of Payments

GlycArt shall calculate royalties on Net Sales and Diagnostic Net Sales
quarterly as of March 31, June 30, September 30 and December 31 (each being the
last day of an “Accounting Period”) and shall pay royalties on Net Sales and
Diagnostic Net Sales within the ninety (90) days after the end of each
Accounting Period in which such Net Sales and Diagnostic Net Sales occur.

10.2 Late Payment

Any payment under this Agreement that is not paid on or before the date such
payment is due shall bear interest, to the extent permitted by applicable law,
at two (2) percentage points above the average one-month Euro Interbank Offered
Rate (EURIBOR), as reported by Reuters from time to time, calculated on the
number of days such payment is overdue.

 

21



--------------------------------------------------------------------------------

10.3 Method of Payment

All payments pursuant to Article 9 shall be paid by GlycArt to ICT in US Dollars
by wire transfer or other immediately available funds.

10.4 Currency Conversion

When calculating the Adjusted Gross Sales, Net Sales and Diagnostic Net Sales,
GlycArt shall convert the amount of such sales in currencies other than US
Dollars into US Dollars using for internal foreign currency translation
GlycArt’s then current standard practices actually used on a consistent basis in
preparing its audited financial statements.

10.5 Reporting

With each payment for Therapeutic Products, GlycArt shall provide ICT in writing
for the relevant Calendar Quarter on a Therapeutic Product-by-Therapeutic
Product basis the following information shown separately for the U.S. and the
rest of the world:

(a) Adjusted Gross Sales;

(b) Net Sales;

(c) Adjustments made pursuant to Section 9.5;

(d) Net Sales after adjustments made pursuant to Section 9.5;

(e) Total Net Sales in the Territory in US$;

(f) Total royalty payable to ICT in US$; and

(g) Exchange rates used for the conversions made above.

The report for the fourth Calendar Quarter shall include a list of all countries
in which a Product is sold in the Territory for the applicable Calendar Year.

With each payment for Diagnostic Products, GlycArt shall provide ICT in writing
for the relevant Calendar Quarter on a Diagnostic Product-by- Diagnostic Product
basis the following information:

(a) Total Gross Amounts invoiced less deductions;

(b) Third Party Royalty Expenses;

(c) Diagnostic Net Sales in US$;

(d) Total royalty payable to ICT in US$;

(e) Exchange rates used for the conversions made above;

 

22



--------------------------------------------------------------------------------

11. Taxes

ICT shall pay all sales, turnover, income, revenue, value added, and other taxes
levied on account of any payments accruing or made to ICT under this Agreement.
If provision is made in law or regulation of any country for withholding of
taxes of any type, levies or other charges with respect to any royalty or other
amounts payable under this Agreement to ICT, then GlycArt shall promptly pay
such tax, levy or charge for and on behalf of ICT to the proper governmental
authority, and shall promptly furnish ICT with receipt of payment. GlycArt shall
be entitled to deduct any such tax, levy or charge actually paid from royalty or
other payment due ICT or be promptly reimbursed by ICT if no further payments
are due ICT. Each Party agrees to reasonably assist the other Party in claiming
exemption from such deductions or withholdings under double taxation or similar
agreement or treaty from time to time in force and in minimizing the amount
required to be so withheld or deducted.

12. Auditing

12.1 ICT Right to Audit

GlycArt shall keep, and shall require its and its Affiliates and sub-licensees
to keep, full, true and accurate books of account containing all particulars
that may be necessary for the purpose of calculating all royalties payable under
this Agreement. Such books of accounts shall be kept at their principal place of
business. At the expense of ICT, ICT has the right to engage one of the major
independent public accountant firms reasonably acceptable to GlycArt to perform,
on behalf of ICT an audit of such books and records of GlycArt and its
Affiliates, its licensees and sub-licensees, that are deemed necessary by
GlycArt’s independent public accountant to report on Net Sales of Product for
the period or periods requested by ICT and the correctness of any report or
payments made under this Agreement.

Upon timely request and at least sixty (60) working days’ prior written notice
from ICT, such audit shall be conducted in the countries specifically requested
by ICT, during regular business hours in such a manner as to not unnecessarily
interfere with GlycArt’s normal business activities, and shall be limited to
results in the two (2) calendar years prior to audit notification.

Such audit shall not be performed more frequently than once per Calendar Year
nor more frequently than once with respect to records covering any specific
period of time.

All information, data documents and abstracts herein referred to shall be used
only for the purpose of verifying royalty statements, shall be treated as
GlycArt Confidential Information subject to the obligations of this Agreement
and need neither be retained more than one (1) year after completion of an audit
hereof, if an audit has been requested; nor more than two (2) years from the end
of the calendar year to which each shall pertain; nor more than two (2) years
after the date of termination of this Agreement.

12.2 Sharing of draft reports

The auditors shall share all draft reports with GlycArt before the draft report
is shared with the ICT and before the final document is issued; the auditors
shall not interpret the agreement. The final report shall be shared by GlycArt
and ICT.

 

23



--------------------------------------------------------------------------------

12.3 Over-or Underpayment

If the audit reveals an overpayment, ICT shall reimburse GlycArt for the amount
of the overpayment within thirty (30) days. If the audit reveals an
underpayment, GlycArt shall make up such underpayment with the next royalty
payment (and shall pay at that time any deficiency if that royalty payment
amount is less than the amount of the underpayment) but in no event more than
ninety (90) days after the amount of the overpayment has been determined.
GlycArt shall pay for the audit costs if the underpayment of GlycArt exceeds
[***]. Section 10.2 shall apply to this Section 12.3.

12.4 Duration of Audit Rights

The failure of ICT to request verification of any royalty calculation within the
period during which corresponding records must be maintained under this
Section 12 will be deemed to be acceptance of the royalty payments and reports.

13. Intellectual Property

13.1 Ownership of Inventions

Each Party shall retain ownership of all of its own Background IP.

Research IP will be owned as follows:

 

  •  

ICT shall own all Research IP (regardless of inventorship) relating solely to
the Antibody and/or use of the Antibody for any therapeutic and diagnostics
purposes;

 

  •  

GlycArt shall own all Research IP (regardless of inventorship) other than that
owned by ICT pursuant to the previous paragraph, including all Research IP
relating to (i) Glycoengineered Cells, and (ii) Modified Antibody.
Notwithstanding such ownership, GlycArt acknowledges that (i) to use these
Glycoengineered Cells or Modified Antibodies after the Research Term or (ii) to
commercialize any product that requires any knowledge or rights generated under
the Agreement to any novel epitope, novel Target or known Target or epitope with
a new association with cancer or a particular cancer, GlycArt must exercise its
Option Right and conform with the terms and conditions of the Agreement. ICT
acknowledges that the Glycoengineered Cells shall be prepared by GlycArt through
the use of the GS System of Lonza and that nothing in this Agreement allows ICT
to use or to claim any right to use, for any purpose, Glycoengineered Cells or
Modified Antibody or other technology or know-how of Lonza.

GlycArt and ICT shall have the right, but not the obligation, to file,
prosecute, maintain, defend and enforce the GlycArt and ICT patents and patent
applications, at their own cost and expense. Inventorship shall be determined in
accordance with U.S. law.

13.2 German Statute on Employee’s Inventions

In accordance with the German Statute on Employees’ Inventions, each Party
agrees to claim the unlimited use of any Invention conceived, reduced to
practice, developed, made or created in the performance of, or as a result of,
any Research Program by its German employees or any other German person acting
on its behalf. The Party which is the ultimate assignee of the German employee’s
or other person’s Invention under this Agreement shall pay

 

24



--------------------------------------------------------------------------------

any royalty or other compensation payable to the employee or other person, and
the Parties agree that the Party which is the ultimate assignee must agree to
the royalty or other compensation negotiated with the employee or other person.

13.3 Prosecution of ICT Patent Rights

During the term of this Agreement, ICT shall, at its own expense and discretion,
(i) prepare, file, prosecute and maintain (including their issuance, reissuance,
reexamination and the defense of any interference, revocation or opposition
proceedings) (collectively, “Handle”) all ICT Patent Rights, including all
Patent Rights claiming ICT Research IP, (ii) consult with GlycArt as to the
Handling of such ICT Patent Rights, and (iii) furnish to GlycArt copies of all
material documents relevant to any such Handling, ICT shall furnish such
documents and consult with GlycArt in sufficient time before any action by ICT
is due to allow GlycArt to provide comments thereon, which comments ICT must
consider in good faith. At ICT’s expense and reasonable request, GlycArt shall
cooperate, in all reasonable ways with the Handling of all ICT Patent Rights.

13.4 Prosecution of Patent Rights Claiming GlycArt Inventions

GlycArt shall, at its own expense and discretion, Handle all Patent Rights other
than ICT Patent Rights, including all Patent Rights claiming GlycArt Research
IP.

13.5 Infringement

Each Party shall promptly provide written notice to the other Party during the
term of this Agreement of any (i) known infringement or suspected infringement
by a Third Party of any ICT Patent Rights or GlycArt Patent Rights, or
(ii) known or suspected unauthorized use or misappropriation by a Third Party of
any ICT Know-How or GlycArt Know-How, and shall provide the other Party with all
evidence in its possession supporting such infringement or unauthorized use or
misappropriation.

Each Party shall have the right to enforce its Patent Rights as it deems
appropriate at its own cost. Notwithstanding the above, if a Party provides
written notice that a Composition of Matter Claim is being infringed and GlycArt
has exercised its Option Right, then GlycArt shall have the right to enforce
such ICT Patent Right and shall notify ICT in writing of its decision (“Suit
Notice”) within sixty (60) days after being made aware of such infringement
(“Decision Period”).

If GlycArt provides Suit Notice, GlycArt may immediately commence such suit or
take such action. In the event that GlycArt (i) does not in writing advise ICT
within the Decision Period that GlycArt will commence suit or take action, or
(ii) fails to commence suit or take action within a reasonable time after
providing Suit Notice, ICT shall thereafter have the right to commence suit or
take action in the Territory and shall provide written notice to GlycArt of any
such suit commenced or action taken by ICT.

Upon written request, the Party bringing suit or taking action with regard to a
Composition of Matter Claim (“Initiating Party”) shall keep the other Party
informed of the status of any such suit or action and shall provide the other
Party with copies of all substantive documents communications filed in such suit
or action. The Initiating Party shall have the sole and exclusive right to
select counsel for any such suit or action.

 

25



--------------------------------------------------------------------------------

The Initiating Party shall, except as provided below, pay all expenses of the
suit or action, including the Initiating Party’s attorneys’ fees and court
costs. Any damages, settlement fees or other consideration received as a result
of such suit or action shall be allocated as follows:

(a) First, to reimburse the Initiating Party for its costs and, if any remains,
to the other Party for any advisory counsel fees and costs; and

(b) Second, the balance, if any, shall be allocated [***] to the Initiating
Party, and [***] to the other Party.

If the Initiating Party believes it is reasonably necessary or desirable to
obtain an effective remedy, upon written request the other Party agrees to be
joined as a Party to the suit or action but shall be under no obligation to
participate except to the extent that such participation is required as the
result of its being a named Party to the suit or action. At the Initiating
Party’s written request, the other Party shall offer reasonable assistance to
the Initiating Party in connection therewith at no charge to the Initiating
Party except for reimbursement of reasonable out-of-pocket expenses incurred by
the other Party in rendering such assistance. The other Party shall have the
right to participate and be represented in any such suit or action by its own
counsel at its own expense.

The Initiating Party may settle, consent judgment or otherwise voluntarily
dispose of the suit or action (“Settlement”) without the written consent of the
other Party but only if such Settlement can be achieved without adversely
affecting the other Party (including any of its patent rights). If a Settlement
could adversely affect the other Party, then the written consent of the other
Party would be required, which consent shall not be unreasonably withheld.

13.6 Defense

If the manufacture, use, importation, offer for sale or sale of any Product
pursuant to this Agreement results in any claim, suit or proceeding alleging
patent infringement or trade secret misappropriation against ICT or a member of
the GlycArt Group, then such Party shall promptly notify the other Party hereto.
The Parties shall cooperate with each other in connection with any such claim,
suit or proceeding and shall keep each other reasonably informed of all material
developments in connection with any such claim, suit or proceeding.

If a Third Party asserts that Patent Rights owned by or licensed to it are
infringed by the development, manufacture, use, importation, offer for sale or
sale of Products by a member of the GlycArt Group, or that its trade secrets
were misappropriated in connection with such activity, then GlycArt shall have
the exclusive right and responsibility to resolve any such claim, whether by
obtaining a license from such Third Party, by defending against such Third
Party’s claims or otherwise, and shall be solely responsible for the defense of
any such action, any and all costs incurred in connection with such action
(including, without limitation, attorneys’ and expert fees) and all liabilities
incurred in connection therewith. Notwithstanding the above, GlycArt shall not
enter into any settlement of any such claim without the prior written consent of
ICT if such settlement would require ICT to be subject to an injunction or to
make any monetary payment to GlycArt or any Third Party, or admit any wrongful
conduct by ICT or its Affiliates, or would limit or restrict the claims of or
admit any invalidity and/or unenforceability of any of the Patent Rights
Controlled by ICT, or have any impact on activities outside the Field.

 

26



--------------------------------------------------------------------------------

13.7 Common Interest Disclosures

With regard to any information or opinions disclosed pursuant to this Agreement
by one Party to each other regarding intellectual property and/or technology
owned by Third Parties, the Parties agree that they have a common legal interest
in determining whether, and to what extent,

Third Party intellectual property rights may affect the conduct of the Research
Program and/or Antibodies and/or Modified Antibodies and/or Products, and have a
further common legal interest in defending against any actual or prospective
Third Party claims based on allegations of misuse or infringement of
intellectual property rights relating to the conduct of the R&D Program and/or
Antibodies and/or Modified Antibodies and/or Products. Accordingly, the Parties
agree that all such information and materials obtained by ICT and GlycArt from
each other will be used solely for purposes of the Parties’ common legal
interests with respect to the conduct of the Agreement. All information and
materials will be treated as protected by the attorney-client privilege, the
work product privilege, and any other privilege or immunity that may otherwise
be applicable. By sharing any such information and materials, neither Party
intends to waive or limit any privilege or immunity that may apply to the shared
information and materials. Neither Party shall have the authority to waive any
privilege or immunity on behalf of the other Party without such other Party’s
prior written consent, nor shall the waiver of privilege or immunity resulting
from the conduct of one Party be deemed to apply against any other Party.

13.8 Patent Term Extensions

The parties shall use Commercially Reasonable Efforts to obtain all available
patent term extensions, adjustments or restorations, or supplementary protection
certificates (“SPCs”, and together with patent term extensions, adjustments and
restorations, “Patent Term Extensions”), ICT shall execute such authorizations
and other documents and take such other actions as may be reasonably requested
by GlycArt to obtain such Patent Term Extensions, including designating GlycArt
as its agent for such purpose as provided in 35 U.S.C. Section 156. All filings
for such Patent Term Extensions shall be made by GlycArt; provided, that in the
event that GlycArt elects not to file for a Patent Term Extension, GlycArt shall
(a) promptly inform ICT of its intention not to file and (b) grant ICT the right
to file for such Patent Term Extension. Each Party shall execute such
authorizations and other documents and take such other actions as may be
reasonably requested by the other Party to obtain such extensions. The parties
shall cooperate with each other in gaining patent term restorations, extensions
and/or SPCs wherever applicable to such ICT Patent Rights.

14. Representations and Warranties

14.1 Safety Data

ICT has disclosed to GlycArt and will immediately continue to disclose to
GlycArt (i) the results of all preclinical testing and human clinical testing of
Product in its possession or control and (ii) all information in its possession
or control concerning side effects, injury, toxicity or sensitivity reaction and
incidents or severity thereof with respect to Product.

14.2 Patent Rights

ICT has no knowledge of the existence of any patent or patent application owned
by or licensed to any Third Party which could prevent GlycArt from making,
having made, using,

 

27



--------------------------------------------------------------------------------

offering for sale, selling or importing Product in the Territory. ICT is not in
possession of information which could render invalid and/or unenforceable any
claims that are in any of ICT Patent Rights.

14.3 Ownership of Patent Rights

ICT is the exclusive owner of all right, title and interest in, or is the
exclusive licensee of, the ICT Base Patent Rights. Appendix 1.44 contains a
complete and accurate list of all patents and patent applications included in
the ICT Base Patent Rights. ICT is the sole and exclusive owner of the ICT Base
Patent Rights. No other parties have any right, title or interest in or to the
ICT Base Patent Rights. The ICT Base Patent Rights are free and clear of all
liens, claims, security interests and other encumbrances of any kind or nature.
ICT has not granted any licenses to the ICT Base Patent Rights to any Third
Party, nor has Licensor effectuated any prior transfer, sale or assignment of
any part of the ICT Base Patent Rights.

14.4 Inventors

ICT warrants that the inventors of the inventions disclosed and/or claimed in
ICT Base Patent Rights have transferred to ICT full ownership of the patent
rights and know-how licensed under this Agreement. All of the ICT’s employees,
officers and consultants have executed agreements requiring assignment to the
ICT of all Inventions made by such individuals during the course of and as a
result of their association with the ICT.

14.5 Grants

ICT has the right to grant GlycArt and its Affiliates the rights and licenses
described in this Agreement.

14.6 Authorization

Each Party represents that the execution, delivery and performance of this
Agreement by that Party and all instruments and documents to be delivered by
that Party hereunder: (i) are within the corporate power of that Party;
(ii) have been duly authorized by all necessary or proper corporate action;
(iii) are not in contravention of any provision of the certificate of formation
or limited liability company agreement of that Party; (iv) to the knowledge of
that Party, will not violate any Law or regulation or any order or decree of any
court of governmental instrumentality; (v) will not violate the terms of any
indenture, mortgage, deed of trust, lease, agreement, or other instrument to
which that Party is a party or by which that Party or any of its property is
bound, which violation would have an adverse effect on the financial condition
of that Party or on the ability of that Party to perform its obligations
hereunder; and (vi) do not require any filing or registration with, or the
consent or approval of, any governmental body, agency, authority or any other
Person, which has not been made or obtained previously (other than approvals
required under the HSR Act, Regulatory Approvals required for the Sale of
Products and filings with regulatory authorities required in connection with
Products).

14.7 Validity of Patent Rights

To the best of ICT’s knowledge and belief, ICT has the lawful right to grant
GlycArt the rights and licenses granted under this Agreement. ICT is not in
possession of any information that would, in its reasonable opinion, render
invalid and/or unenforceable any claims in any

 

28



--------------------------------------------------------------------------------

issued patent licensed pursuant to this Agreement. ICT has no knowledge of any
inventorship disputes concerning any ICT Base Patent Rights.

14.8 Ownership and Validity of Know-How

To the best of ICT’s knowledge and belief, ICT’s Know-How is legitimately in the
possession of ICT and has not been misappropriated from any Third Party. ICT has
taken reasonable measures to protect the confidentiality of its Know-How.

14.9 No Claims

There are no claims or investigations, pending or threatened against ICT or any
of its Affiliates, at Law or in equity, or before or by any governmental
authority relating to the matters contemplated under this Agreement or that
would materially adversely affect ICT’s ability to perform its obligations
hereunder.

14.10 No Conflict

Each Party represents that neither it nor any of its Affiliates is or will be
under any obligation to any person, contractual or otherwise, that is
conflicting with the terms of this Agreement or that would impede the
fulfillment of that Party’s obligations hereunder.

14.11 No Other Representations

EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT, NEITHER PARTY MAKES ANY OTHER
REPRESENTATIONS OR WARRANTIES OF ANY KIND, EXPRESS OR IMPLIED, WITH RESPECT TO
THIS AGREEMENT.

15. Indemnification

15.1 Indemnification by GlycArt

GlycArt shall indemnify, hold harmless and defend ICT and its directors,
officers, employees and agents from and against any and all losses, expenses,
cost of defense (including without limitation attorneys’ fees, witness fees,
damages, judgments, fines and amounts paid in settlement) and any amounts ICT
becomes legally obligated to pay because of any claim or claims against it to
the extent that such claim or claims arise out of activities related to the
Product (e.g. product liability claims) conducted by or on behalf of GlycArt,
except to the extent such losses, expenses, costs and amounts are due to the
gross negligence or willful misconduct or failure to act of ICT.

15.2 Indemnification by ICT

ICT shall indemnify, hold harmless and defend GlycArt and its directors,
officers, employees and agents from and against any and all losses, expenses,
cost of defense (including without limitation attorneys’ fees, witness fees,
damages, judgments, fines and amounts paid in settlement) and any amounts
GlycArt becomes legally obligated to pay because of any claim or claims against
it to the extent that such claim or claims arise out of activities related to
the Product (e.g. product liability claims) conducted by or on behalf of ICT,
except to the extent such losses, expenses, costs and amounts are due to the
gross negligence or willful misconduct or failure to act of GlycArt.

 

29



--------------------------------------------------------------------------------

15.3 Procedure

In the event of a claim by a Third Party against a Party entitled to
indemnification under this Agreement (“Indemnified Party”), the Indemnified
Party shall promptly notify the other Party (“Indemnifying Party”) in writing of
the claim and the Indemnifying Party shall undertake and solely manage and
control, at its sole expense, the defense of the claim and its settlement. The
Indemnified Party shall cooperate with the Indemnifying Party and may, at its
option and expense, be represented in any such action or proceeding by counsel
of its choice. The Indemnifying Party shall not be liable for any litigation
costs or expenses incurred by the Indemnified Party without the Indemnifying
Party’s written consent. The Indemnifying Party shall not settle any such claim
unless such settlement fully and unconditionally releases the Indemnified Party
from all liability relating thereto, unless the Indemnified Party otherwise
agrees in writing.

16. Disclaimer

THE FOREGOING REPRESENTATIONS AND WARRANTIES ARE IN LIEU OF ALL OTHER
REPRESENTATIONS AND WARRANTIES NOT EXPRESSLY SET FORTH HEREIN. ICT AND GLYCART
DISCLAIM ALL OTHER WARRANTIES, WHETHER EXPRESS OR IMPLIED, WITH RESPECT TO EACH
OF THEIR RESEARCH, DEVELOPMENT AND COMMERCIALIZATION EFFORTS HEREUNDER,
INCLUDING, WITHOUT LIMITATION, WHETHER THE PRODUCTS CAN BE SUCCESSFULLY
DEVELOPED OR MARKETED, THE ACCURACY, PERFORMANCE, UTILITY, RELIABILITY,
TECHNOLOGICAL OR COMMERCIAL VALUE, COMPREHENSIVENESS, MERCHANTABILITY OR FITNESS
FOR ANY PARTICULAR PURPOSE WHATSOEVER OF THE PRODUCTS. IN NO EVENT SHALL EITHER
ICT OR GLYCART BE LIABLE FOR SPECIAL, INDIRECT, INCIDENTAL OR CONSEQUENTIAL
DAMAGES ARISING OUT OF THE REPRESENTATIONS OR WARRANTIES MADE IN THIS AGREEMENT
BASED ON CONTRACT, TORT OR ANY OTHER LEGAL THEORY.

17. Obligation Not to Disclose Confidential Information

17.1 Non-Use and Non-Disclosure

During the Term of this Agreement and for five (5) years thereafter, a Receiving
Party shall (i) treat Confidential Information provided by Disclosing Party as
it would treat its own information of a similar nature, (ii) take all reasonable
precautions not to disclose such Confidential Information to Third Parties,
without the Disclosing Party’s prior written consent, and (iii) not use such
Confidential Information other than for fulfilling its obligations under this
Agreement.

17.2 Permitted Disclosure

Notwithstanding the obligation of non-use and non-disclosure set forth in
Section 17.1, the Parties recognize the need for certain exceptions to this
obligation, specifically set forth below, with respect to press releases, patent
rights, publications, and certain commercial considerations.

 

30



--------------------------------------------------------------------------------

17.3 Press Releases

GlycArt shall issue press releases in accordance with its internal policy that
typically does not issue a second press release until proof of concept has been
achieved for a Modified Antibody. GlycArt shall provide ICT with a copy of any
draft press release related to the activities contemplated by this Agreement
prior to its intended publication for ICT’s review. ICT may provide GlycArt with
suggested modification to the draft press release. GlycArt shall consider ICT’s
suggestions in issuing its press release.

Upon the signing of this Agreement, ICT may issue a press release in the form
set forth in Appendix 17.3. ICT shall not issue any other press release with
respect to the Agreement without prior approval of GlycArt, not to be
unreasonably withheld, subject to laws and regulations. Press releases shall be
jointly drafted and approved before release. ICT will provide GlycArt with
written notice sufficiently before the release of any external communication
regarding the Agreement in order to allow time for comment on the release
according to the GlycArt’s ongoing standard review and approval procedures,
subject to ICT’s obligation to make timely disclosures under the U.S. securities
laws.

17.4 Publications

During the Term of this Agreement, the following restrictions shall apply with
respect to disclosure by any Party of Confidential Information relating to the
Product in any publication or presentation:

(a) Both Parties acknowledge that it is their policy for the studies and results
thereof to be registered and published in accordance with their internal
guidelines. GlycArt, in accordance with its internal policies and procedures,
shall have the right to publish all studies, clinical trials and results thereof
on the clinical trial registries which are maintained by or on behalf of
GlycArt. ICT shall not publish any studies, clinical trials or results thereof
on its clinical trial registry, provided however, that GlycArt’s clinical trial
registry can be accessed via a link from ICT’s clinical trial registry.

(b) A Party (“Publishing Party”) shall provide the other Party with a copy of
any proposed publication or presentation at least thirty (30) days (or at least
10 days in the case of oral presentations) prior to submission for publication
so as to provide such other Party with an opportunity to recommend any changes
it reasonably believes are necessary to continue to maintain the Confidential
Information disclosed by the other Party to the Publishing Party in accordance
with the requirements of this Agreement. The incorporation of such recommended
changes shall not be unreasonably refused; and If such other Party notifies
(“Notice”) the Publishing Party in writing, within thirty (30) days after
receipt of the copy of the proposed publication or presentation (or at least
fifteen (15) days in the case of oral presentations), that such publication or
presentation in its reasonable judgment (i) contains an invention, solely or
jointly conceived and/or reduced to practice by the other Party, for which the
other Party reasonably desires to obtain patent protection or (ii) could be
expected to have a material adverse effect on the commercial value of any
Confidential Information disclosed by the other Party to the Publishing Party,
the Publishing Party shall prevent such publication or delay such publication
for a mutually agreeable period of time. In the case of inventions, a delay
shall be for a period reasonably sufficient to permit the timely preparation and
filing of a patent application(s) on such invention, and in no event less than
ninety (90) days from the date of the Notice.

 

31



--------------------------------------------------------------------------------

17.5 Commercial Considerations

Nothing in this Agreement shall prevent GlycArt or its Affiliates from
disclosing Confidential Information of ICT to (i) governmental agencies to the
extent required or desirable to secure government approval for the development,
manufacture or sale of Product in the Territory, (ii) Third Parties acting on
behalf of GlycArt, to the extent reasonably necessary for the development,
manufacture or sale of Product in the Territory, or (iii) Third Parties to the
extent reasonably necessary to market the Product in the Territory. The
Receiving Party may disclose Confidential Information of the Disclosing Party to
the extent that such Confidential Information is required to be disclosed by the
Receiving Party to comply with applicable laws, to defend or prosecute
litigation or to comply with governmental regulations, provided that the
Receiving Party provides prior written notice of such disclosure to the
Disclosing Party and, to the extent practicable, takes reasonable and lawful
actions to minimize the degree of such disclosure.

18. Term and Termination

18.1 Commencement and Term

The Agreement Term shall commence upon the Effective Date and, unless this
Agreement is terminated sooner as provided in this Section, expire on the date
when no royalty or other payment obligations under this Agreement are or will
become due.

18.2 Termination

(a) Termination for Breach

A Party (“Non-Breaching Party”) shall have the right to terminate this Agreement
in its entirety or on a country-by-country basis in the event the other Party
(“Breaching Party”) is in breach of any of its material obligations under this
Agreement. The non-Breaching Party shall provide written notice to the Breaching
Party, which notice shall identify the breach and the countries in which the
Non-Breaching Party intends to have this Agreement terminate. The Breaching
Party shall have a period of one hundred and twenty (120) days after such
written notice is provided to cure such breach, except that in any default in
making a required payment must be cured within thirty (30) days after such
notice (“Peremptory Notice Period”). If such breach is not cured within the
Peremptory Notice Period, this Agreement shall effectively terminate in such
countries, unless there exists a bona fide dispute as to whether such breach
occurred or has been cured or Section 18.2 applies.

(b) Termination by GlycArt for Change of Control

If there is a Change of Control of ICT, then GlycArt may, in its sole discretion
immediately terminate the Agreement in its entirety, except as set forth in this
Section 18.2(b). All licenses granted by ICT to GlycArt shall remain in effect
subject to GlycArt complying with all of the payment obligations under this
Agreement.

(c) Termination by GlycArt without Cause

GlycArt shall have the right to terminate this Agreement at any time on a
Product-by-Product and country-by-country basis immediately during the Research
Term, with three (3) months prior written notice after the Research Term but
before First Commercial Sale of the Product, or with nine (9) months prior
written notice after the First Commercial Sale of the Product. The effective
date of termination under this Section shall be the instant date or the date
three (3) months or nine (9) months as the case may be after GlycArt provides
such written notice to ICT.

 

32



--------------------------------------------------------------------------------

18.3 Consequences of Termination

If GlycArt terminates the Agreement during the Research Term, GlycArt shall
(i) cease use of (a) the Antibody and all information thereof, (b) the Modified
Antibody, and (c) Glycoengineered Antibody Cells, and (ii) grant to ICT an
exclusive worldwide, perpetual, fully paid royalty free license under the
GlycArt Research IP to use the Target(s) to develop and commercialize the
Antibody (excluding Glycoengineered Cells and Modified Antibody).

If GlycArt terminates the Agreement after the Option Right has been exercised,
then GlycArt’s rights and licenses with respect to such terminated Product or
country shall terminate. Upon such termination, all information on the Modified
Antibody and on Products shall remain the sole and exclusive property of
GlycArt; provided, however, that GlycArt would be required to cease use of
Research IP and ICT Patent Rights and ICT Know-How in their entirety or with
respect to the terminated Product or country, and would cause its Affiliates and
sublicensees to do the same. If GlycArt were to terminate the Agreement with
regard to Therapeutic Products only, then GlycArt would grant to ICT an
exclusive worldwide, perpetual, fully paid and royalty free license under the
GlycArt Research IP to use the Target(s) to develop and commercialize the
Antibody. Such grant back would not include Glycoengineered Cells and Modified
Antibody, unless GlycArt, at its sole discretion, agrees to such inclusion after
a request for such was made by ICT. If GlycArt agrees to such inclusion, then
(a) ICT would pay to GlycArt a royalty in the amount of [***] of the Net Sales
of Therapeutic Products sold by ICT itself or through a Third Party, for a
period of ten (10) years from First Commercial Sale, on a Therapeutic
Product-by-Therapeutic Product and country-by-country basis, and (b) ICT would
have no right to further modify Glycoengineered Cells and Modified Antibody.

18.4 SurvIval

Sections 13.1 (Ownership of Inventions); 17.1 (Obligation not to Use and Not to
disclose Confidential Information), 20.1 (Governing Law), and 20.3
(Arbitration), Article 15 (Indemnification), and Article 18 (Termination) shall
survive any expiration or termination of this Agreement for any reason.

19. Bankruptcy

All licenses (and to the extent applicable rights) granted under or pursuant to
this Agreement by ICT to GlycArt are, and shall otherwise be deemed to be, for
purposes of Section 365(n) of Title 11, US Code (the “Bankruptcy Code”) licenses
of rights to “intellectual property” as defined under Section 101(60) of the
Bankruptcy Code. Unless GlycArt elects to terminate this Agreement, the Parties
agree that GlycArt, as a licensee or sub-licensee of such rights under this
Agreement, shall retain and may fully exercise all of its rights and elections
under the Bankruptcy Code, subject to the continued performance of its
obligations under this Agreement.

 

33



--------------------------------------------------------------------------------

20. Miscellaneous

20.1 Governing Law

This Agreement shall be governed by and construed in accordance with the laws of
the State of New York, without reference to its conflict of laws principles, and
shall not be governed by the United Nations Convention of International
Contracts on the Sale of Goods (the Vienna Convention).

20.2 Disputes

Unless otherwise set forth in this Agreement, in the event of any dispute in
connection with this Agreement, such dispute shall be referred to the respective
executive officers of the parties designated below or their designees, for good
faith negotiations attempting to resolve the dispute. The designated executive
officers are as follows:

For ICT: CEO

For GlycArt: CEO

20.3 Arbitration

Should the parties fail to agree within two (2) months after such dispute has
first arisen, it shall be finally settled by arbitration in accordance with the
commercial arbitration rules of the International Chamber of Commerce as in
force at the time when initiating the arbitration. The tribunal shall consist of
three arbitrators. The place of arbitration shall be for matters brought by ICT,
Basel, Switzerland, and of matters brought by GlycArt, Los Angeles, California,
US. The language to be used shall be English.

20.4 Assignment

Neither Party may assign its rights or obligations under this Agreement absent
the prior written consent of the other Party, except to any of its Affiliates or
in the context of a merger, acquisition, sale or other transaction involving all
or substantially all of the assets of the Party or of the business unit of the
Party that holds the assets covered by this Agreement seeking to assign, in
which case such Party in its sole discretion may assign its rights and
obligations under this Agreement. Any permitted assignment shall be binding on
the successors of the assigning Party.

20.5 Debarment

(a) ICT hereby certifies that it has not been debarred under the provisions of
the Generic Drug Enforcement Act of 1992, 21 U.S.C. Sec. 335a(a) and (b). In the
event that during the term of this Agreement ICT or any of its employees
(i) becomes debarred; or (ii) receives notice of an action or threat of an
action with respect to its debarment, at a time period when ICT is performing
activities under this Agreement, ICT agrees to immediately notify GlycArt. ICT
also agrees that in the event that it becomes debarred it shall immediately
cease all activities relating to this Agreement.

 

34



--------------------------------------------------------------------------------

(b) In the event that ICT becomes debarred, this Agreement shall automatically
terminate, without any further action or notice by either party. In the event
that GlycArt receives notice from ICT or otherwise becomes aware that (i) a
debarment action has been brought against ICT or any of its employees; or
(ii) ICT has been threatened with a debarment action, then GlycArt shall have
the right to terminate this Agreement immediately.

(c) ICT hereby certifies that it has not and will not use in any capacity the
services of any individual, corporation, partnership or association which has
been debarred under 21 U.S.C. Sec. 335(a) or (b) in activities in connection
with this Agreement. In the event that ICT becomes aware of the debarment or
threatened debarment of any individual, corporation, partnership or association
providing services to ICT which directly or indirectly relate to the activities
under this Agreement, ICT shall notify GlycArt immediately. Upon the receipt of
such notice by GlycArt or if GlycArt otherwise becomes aware of such debarment
or threatened debarment, GlycArt shall have the right to terminate this
Agreement immediately.

(d) GlycArt agrees that subsections (a)-(c) apply mutatis mutandis to GlycArt.

(e) Termination by a Party under this Section shall be deemed termination under
Section 18.2(a) for the other Party’s uncured material breach.

20.6 Independent Contractor

No employee or representative of either Party shall have any authority to bind
or obligate the other Party to this Agreement for any sum or in any manner
whatsoever or to create or impose any contractual or other liability on the
other Party without said Party’s prior written approval. For all purposes, and
notwithstanding any other provision of this Agreement to the contrary, ICT’s
legal relationship to GlycArt under this Agreement shall be that of independent
contractor.

20.7 Unenforceable Provisions and Severability

If any of the provisions of this Agreement are held to be void or unenforceable,
then such void or unenforceable provisions shall be replaced by valid and
enforceable provisions which will achieve as far as possible the economic
business intentions of the parties. However the remainder of this Agreement will
remain in full force and effect, provided that the material interests of the
parties are not affected, i.e. the parties would presumably have concluded this
Agreement without the unenforceable provisions.

20.8 Waiver

The failure by either Party to require strict performance and/or observance of
any obligation, term, provision or condition under this Agreement will neither
constitute a waiver thereof nor affect in any way the right of the respective
Party to require such performance and/or observance. The waiver by either Party
of a breach of any obligation, term, provision or condition hereunder shall not
constitute a waiver of any subsequent breach thereof or of any other obligation,
term, provision or condition.

20.9 Appendices

All Appendices to this Agreement shall form an integral part to this Agreement.

 

35



--------------------------------------------------------------------------------

20.10 Entire Understanding

This Agreement contains the entire understanding between the parties hereto with
respect to the within subject matter and supersedes any and all prior
agreements, understandings and arrangements, whether written or oral.

20.11 Amendments

No amendments of the terms and conditions of this Agreement shall be binding
upon either Party hereto unless in writing and signed by both parties.

20.12 Notice

All notices which are required or permitted hereunder shall be in writing and
sufficient if delivered personally, sent by facsimile (and promptly confirmed by
personal delivery, registered or certified mail or overnight courier), sent by
nationally recognized overnight courier or sent by registered or certified mail,
postage prepaid, return receipt requested, addressed as follows:

 

if to ICT, to:   

ImmunoCellular Therapeutics, Ltd.

21900 Burbank Boulevard, 3rd Floor

Woodland Hills, California 91367 USA

Attn: President

Facsimile No.: (818) 992-2908

And:   

Sanford J. Hillsberg

TroyGould PC

1801 Century Park East

Suite 1600

Los Angeles, CA 90067-2367

Facsimile No.: 310-201-4746

if to GlycArt, to:   

GlycArt Biotechnology AG

Wagistrasse 18

CH-8952 Schlieren-Zürich

Switzerland

Attn: General Manager

Facsimile No.: +41 44 755 61 60

And:   

F. Hoffmann-La Roche Ltd

Grenzacherstrasse 124

4070 Basel

Switzerland

Attn: Legal Department

Facsimile No.: +41 61 688 13 96

or to such other address as the Party to whom notice is to be given may have
furnished to the other Party in writing in accordance herewith.

 

36



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have entered into this Agreement as of the
Effective Date.

 

ImmunoCellular Therapeutics, Ltd. By:  

/s/ Dr. Manish Singh

Name:   Dr. Manish Singh Title:   President and Chief Executive Officer By:  

/s/ C. Kirk Peacock

Name:   Title:   GlycArt Biotechnology AG By:  

/s/ Pablo Umana

Name:   Pablo Umana Title:   CSO By:  

/s/ Ruegg

Name:   Ruegg Title:   Head of Finance and Operations

 

37



--------------------------------------------------------------------------------

Appendix 1.44

[***]

 

38



--------------------------------------------------------------------------------

Table of Contents

 

             Page 1.   Definitions    1   1.1   Affiliate    1   1.2   Agreement
   2   1.3   Agreement Term    2   1.4   Antibody    2   1.5   Background IP   
2   1.6   BLA    2   1.7   Blocking Third Party Intellectual Property    2   1.8
  Calendar Quarter    2   1.9   Calendar Year    2   1.10   Change of Control   
2   1.11   Combination Product    3   1.12   Commercially Reasonable Efforts   
3   1.13   Composition of Matter Claim    3   1.14   Completion    3   1.15  
Confidential Information    3   1.16   Control    4   1.17   Cover    4   1.18  
Development Event    4   1.19   Development Event Payment    4   1.20  
Diagnostic Net Sales    5   1.21   Diagnostic Product    5   1.22   Diagnostic
Royalty Term    5   1.23   Effective Date    5   1.24   EMEA    6   1.25  
Engineered Antibody    6   1.26   EU    6   1.27   Expert    6   1.28  
Extension Period    6   1.29   FDA    6   1.30   FDCA    6   1.31   Field    6  
1.32   Filing    6   1.33   First Commercial Sale    7   1.34   Generic Product
   7   1.35   GlycArt Group    7   1.36   GlycArt Know-How    7   1.37   GlycArt
Patent Rights    7   1.38   GlycArt Research IP    7   1.39   Glycoengineered
Antibody Cells    7   1.40   Glycoengineered Cells    7   1.41   GlycoMab
Technology    7   1.42   Handle    8   1.43   Hybridoma    8   1.44   ICT Base
Patent Rights    8   1.45   ICT Know-How    8   1.46   ICT Patent Rights    8  
1.47   ICT Research IP    8   1.48   IND    8

 

i



--------------------------------------------------------------------------------

Table of Contents

(continued)

 

             Page   1.49   Indication    8   1.50   Initial Indication    9  
1.51   Initial Period    9   1.52   Initiation    9   1.53   Inventions    9  
1.54   Know-How    9   1.55   Legal Requirement    9   1.56   Major Countries   
9   1.57   Materials    9   1.58   Modified Antibody    10   1.59   NDA    10  
1.60   Net Sales    10   1.61   Option Right    11   1.62   Party    11   1.63  
Patent Rights    11   1.64   Phase I Study    11   1.65   Phase II Study    11  
1.66   Phase III Study    11   1.67   Product    12   1.68   Reagent Rental
Expenses    12   1.69   Regulatory Authority    12   1.70   Regulatory Approval
   12   1.71   Research IP    12   1.72   Research Program    12   1.73  
Research Term    12   1.74   Royalty Term    12   1.75   Sales Expenses    13  
1.76   Sublicensee    13   1.77   Target    13   1.78   Territory    13   1.79  
Therapeutic Product    13   1.80   Third Party    13   1.81   Third Party
Royalty Expenses    13   1.82   US    14   1.83   Valid Claim    14 2.  

Research

   14   2.1   Conduct of the Research Program    14   2.2   Reports    15 3.  

Grant of Option Right and License

   15   3.1   Option Right    15   3.2   Research License    15   3.3  
Commercial License    15   3.4   Sublicense    16   3.5   Data reporting    16
4.  

Diligence

   16 5.  

Development

   16   5.1   Development by GlycArt    16 6.  

Governance

   17   6.1   Information Exchange    17

 

ii



--------------------------------------------------------------------------------

Table of Contents

(continued)

 

             Page   6.2   Alliance Director    17 7.  

Regulatory

   17 8.  

Commercialization

   17 9.  

Payment

   18   9.1   Signing Fee    18   9.2   Option Extension Fee    18   9.3  
Option Exercise Fee    18   9.4   Development Event Payments    18   9.5  
Royalty Payments    19 10.  

Accounting and reporting

   21   10.1   Timing of Payments    21   10.2   Late Payment    21   10.3  
Method of Payment    22   10.4   Currency Conversion    22   10.5   Reporting   
22 11.  

Taxes

   23 12.  

Auditing

   23   12.1   ICT Right to Audit    23   12.2   Sharing of draft reports    23
  12.3   Over-or Underpayment    24   12.4   Duration of Audit Rights    24 13.
 

Intellectual Property

   24   13.1   Ownership of Inventions    24   13.2   German Statute on
Employee’s Inventions    24   13.3   Prosecution of ICT Patent Rights    25  
13.4   Prosecution of Patent Rights Claiming GlycArt Inventions    25   13.5  
Infringement    25   13.6   Defense    26   13.7   Common Interest Disclosures
   27   13.8   Patent Term Extensions    27 14.  

Representations and Warranties

   27   14.1   Safety Data    27   14.2   Patent Rights    27   14.3   Ownership
of Patent Rights    28   14.4   Inventors    28   14.5   Grants    28   14.6  
Authorization    28   14.7   Validity of Patent Rights    28   14.8   Ownership
and Validity of Know-How    29   14.9   No Claims    29   14.10   No Conflict   
29   14.11   No Other Representations    29 15.  

Indemnification

   29   15.1   Indemnification by GlycArt    29   15.2   Indemnification by ICT
   29   15.3   Procedure    30 16.  

Disclaimer

   30 17.  

Obligation Not to Disclose Confidential Information

   30   17.1   Non-Use and Non-Disclosure    30

 

iii



--------------------------------------------------------------------------------

Table of Contents

(continued)

 

             Page   17.2   Permitted Disclosure    30   17.3   Press Releases   
31   17.4   Publications    31   17.5   Commercial Considerations    32 18.  

Term and Termination

   32   18.1   Commencement and Term    32   18.2   Termination    32   18.3  
Consequences of Termination    33   18.4   Survival    33 19.  

Bankruptcy

   33 20.  

Miscellaneous

   34   20.1   Governing Law    34   20.2   Disputes    34   20.3   Arbitration
   34   20.4   Assignment    34   20.5   Debarment    34   20.6   Independent
Contractor    35   20.7   Unenforceable Provisions and Severability    35   20.8
  Waiver    35   20.9   Appendices    35   20.10   Entire Understanding    36  
20.11   Amendments    36   20.12   Notice    36

 

iv